                               Case 17-11508        Doc 72     Filed 02/08/19      Page 1 of 1

                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF MARYLAND
                                             at Greenbelt
                                        In re:   Case No.: 17−11508 − WIL      Chapter: 7

Douglas W Courtney
Debtor


                                                 DEFICIENCY NOTICE
DOCUMENT:                  71 − Motion to Withdraw Unclaimed Funds from Court Registry in the amount of $2701.83
                           Filed by Charolette F. Courtney . (Attachments: # 1 Affidavit # 2 Support Docs) (McKenna,
                           Shannon)

PROBLEM:                   The following items are deficient for the above pleading, and must be cured by 2/22/19.

                           1. A Non−redacted drivers licence must be provided to the Court, that contains the address
                           provided to the Court on the Motion filed.
                           2. Please provide an explanation as to the signature handwriting difference for Charlotte
                           F. Courtney. Comparing the Motion to Withdrawal Unclaimed Funds, Certificate of
                           Service, Affidavit against the cover letter that was submitted to the Court.

CURE:                      See above.

CONSEQUENCE: Failure to cure the problem(s) by the date above may result in the pleading being stricken or
             other action the Court deems appropriate without further notice. For a proposed order, the failure
             to cure the problem(s) may result in the relief sought being denied for want of prosecution.


Additional information on filing requirements: http://www.mdb.uscourts.gov/content/filing−requirements.
Additional information for non−attorney filers: http://www.mdb.uscourts.gov/content/after−filing.

Dated: 2/8/19
                                                                Mark A. Neal, Clerk of Court
                                                                by Deputy Clerk, Shannon McKenna
                                                                301−344−3390
cc:    Debtor

       Attorney for Debtor − Diana L. Klein
       Movant − C. Courtney

defntc (rev. 12/12/2016)
